DETAILED ACTION
This action is in response to a correspondence filed on 01/25/2021.
Claims 1, 7 and 13 are amended.
Claims 1-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103(a) as being unpatentable over Yarroll et al. (US 20040151111) in view of Roberts et al. (US 20030200295), in further view of Stewart and al. “Aggregate Server Access Protocol (ASAP) and Endpoint Handlespace Redundancy Protocol (ENRP) parameters”, in further view of Krajewski, III et al. (US 20060069946), in further view of Ghanwani et al. (US 20140192804) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yarroll et al. (US 20040151111) in view of Mihaly et al. (US 20100309784), in further view of 

Applicant Interview
A telephone interview was conducted with the Applicant’s representative Mr. Robert Graham and primary Examiner James E. Springer (AU 2454) on May 6th, 2021. During the interview, independent claims 1, 7 and 13 were discussed in detail along with dependent claims 5, 11 and 14. The Examiner indicated that the claims will be in condition for allowance if the subject matter of dependent claims 5, 11 and 14 were written in independent form including all of the limitations of the independent claims to which they depend on, as dependent claims 5, 11 and 14 provide further insights into how the invention is implemented and provides steps that, when combine with the limitations of the independent claims, amount to novel features in the field of network settings configuration. The Examiner was later contacted by the Applicant’s representative and told that the Applicant declined the Examiners’ suggestions.  

Claim Objections
Claims 5, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yarroll et al. (US 20040151111) hereinafter Yarroll in view of Mihaly et al. (US 20100309784), hereinafter Mihaly, in further view of Roberts et al. (US 20030200295) hereinafter Roberts.
Regarding claim 1, Yarroll teaches a network element management method comprising:
receiving, by a resource pool management apparatus (see fig. 1 item 122: ENRP server), a network element request message sent by a resource pool user apparatus (Fig. 1 item 102), wherein the network element request message comprises attribute information (Yarroll teaches in Fig. 4 and [0038] a request message 400 for a PE which comprises various fields having a number of parameters/attributes (i.e. attribute information) for further specifying additional information to be included and associated with the registration message and the second data field identifying the pool to which the PE belongs); 
determining, by the resource pool management apparatus according to the network element request message, a first network element that matches the attribute information (see at least Fig. 5A step 512 and [0046]: upon receiving the pool handle translation request 140 from the PU 102, the ENRP server retrieves pool parameters and PE parameters associated with the received pool handle from the memory devices 128), wherein the first network element comprises at least one network element (see at least Fig. 1 item 108 and [0026]: Pool 108 provides application processing services to an application running on PU 102, wherein Pool 108 includes processing resource, or PE, 112, 118); and
sending, by the resource pool management apparatus, a network element response message to the resource pool user apparatus, wherein the network element response message comprises identification information of the first 
However, Yarroll does not explicitly disclose a method in accordance with the present invention, the method comprising: “receiving, a network element request message comprising a location policy”. Yarroll further fails to explicitly disclose a method wherein:
the attribute information and the location policy are used to select a network element, wherein the attribute information comprises at least one of a type of the network element, storage space of the network element, or bandwidth of the network element, and wherein the location policy indicates a location relationship of the network element; and
determining, according to the location information of network elements, a first network element that matches the location policy.
In the same field of endeavor, Mihaly teaches a method in accordance with the present invention, the method for selecting an edge node (i.e. a network element) in a fixed access communication network, the method comprising:
receiving, a network element request message comprising a location policy (see [0033]: selecting the most appropriate AE or SE node for the host to use is selected from a pool of AE/SEs, wherein the selection is based on topology information (AE/SE locations on geographical and logical topology). Mihaly further teaches in [0016] that topology information identifies a location of each edge node of a plurality of edge nodes. Additionally, Mihaly teaches in [0078] a selection logic for 
Additionally, Mihaly teaches a method wherein:
the attribute information and the location policy are used to select a network element, wherein the attribute information comprises at least a type of the network element, and wherein the location policy indicates a location relationship of the network element (see [0050]: turning now to the parameters for selection, end points such as AEs and SEs can be selected based on different selection parameters such as the type of service (i.e. attribute information) available from the endpoints … Tunnel end point selection is based on topology information (i.e. location information). For example, an AE may provide the shortest path to a particular Service Provider; [0061]: end-points may be selected based on the type of service, AE availability and network topology (i.e. location information). Mihaly further discloses in [0072] examples of parameters that can be taken into account for selecting an appropriate AE/SE such as topology related parameters, and capability/functionality related parameters) and
determining, according to the location information of network elements, a first network element that matches the location policy (see Fig. 2 steps 202-203, [0024]: The selection node optionally further comprises means for selecting an edge node on the basis of any of a location on the network of each edge node … type of attachment to the network, and operator policy information; [0033]: the most appropriate AE 102 or SE 103 node for the host to use is selected from a pool 104 of AE/SEs based on : topology information (AE/SE locations on geographical and logical topology)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective foiling date of the present invention to incorporate the method taught by Mihaly into the 
However, Yarroll in view of Mihaly fails to explicitly disclose a virtual environment for implementing one or more virtual network functions (VNF) on a specific server and comprising one or more VNF network elements.
In the same field of endeavor, Roberts teaches a method in accordance with the invention, the method adapted to perform one or more virtual network functions (VNF) (see at least Fig. 2 and [0033]: Fig. 2 illustrates an embodiment of an architecture of a virtual-service-module modeled to represent a network element that performs one or more functions to process a packet in a network system), and wherein the method implemented on a system comprising one or more VNF network elements (see at least [0054]: FIG. 4 illustrates an embodiment of an individual network having a topology composed of virtual network elements and physical network elements). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the combination of Yarroll and Mihaly in view of Roberts so that the system would include a virtual environment for running virtual network functions in accordance with the instant application. Virtualizing network functions would eliminate the need for specific hardware when deploying new functions as virtual machines and increase network scalability and agility, while also enabling better use of network resources.

Regarding claim 2, Yarroll in view of Mihaly, in further view of Roberts is applied as disclosed in claim 1 as explained above. The combination of Yarroll in view of Mihaly, in further 
determining, by the VNF resource pool management apparatus according to the attribute information in the VNF network element request message, a second VNF network element that matches the attribute information from the VNF resource pool (see at least [0046-51]: For example, if pool 108 implements a round robin load sharing policy and PU 102 last communicated with PE 112, PU 102 may pick a PE, such as PE 118, that is listed next in the table stored in the PU's session layer cache or that has a next node index number. By way of another example, if pool 108 implements a weighted round robin load sharing policy and PU 102 last communicated with PE 112, PU 102 may pick a PE in pool 108 other than PE 112 that has a lowest assigned weight based on the weights stored in the PU's session layer cache in association with each PE. Furthermore, Yarroll teaches upon receiving the failure notification, session layer 208 of PU 102 determines (524) a transport address of an alternate PE, such as PE 118, of pool 108 based on the information stored in association with PE 112 and/or pool 108 in the session layer cache of PU 102);
acquiring, by the VNF resource pool management apparatus, location information of the second VNF network element (see at least [0051]: determining the transport addresses of an alternate PE such as PE 118 based on the information stored in association with PE 112 and/or pool 108); and
determining, by the VNF resource pool management apparatus according to the location10 information of the second VNF network element and the location policy 

Regarding claim 7, Yarroll teaches a resource pool management apparatus, comprising: 
a receiving unit, configured to receive a network element request message sent by a resource pool user apparatus, wherein the network element request message comprises attribute information (see at least Fig. 5A step 510 and [0045]: PU 102 sends (510) a pool handle request to a home ENRP server servicing the PU. Yarroll further teaches in Fig. 6 and [0045] that the pool handle request 140 comprises a data packet, preferably a name resolution message, that includes multiple data fields, wherein the first data field 601 informs of a message type and the second data field 602 informs of a pool identifier identifying the pool to which the PE belongs (see [0038]: Yarroll further teaches that the data packet includes data field 402 identifying the pool to which the requested PE belongs));
a processor (see Fig. 1 item 126);
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:
determine, according to the network element request message, a first network element that matches the attribute information (see at least Fig. 5A step 512 and [0046]: upon receiving the pool handle translation request 140 from the PU 102, the ENRP server retrieves pool parameters and PE parameters associated with the received pool handle from the memory devices 128), wherein the first network element comprises at least one network element (see at least Fig. 1 item 108 and [0026]: Pool 108 provides application processing services to an application running on PU 102, wherein Pool 108 includes processing resource, or PE, 112, 118); and 
a sending unit, configured to send a network element response message to the resource pool user apparatus, wherein the network element response message comprises identification information of the first network element (see at least Fig. 5A step 514 and [0046]: in response to receiving the request, conveying, by the home ENRP server to the PU, a pool handle translation response that includes the PE parameters and pool parameters associated with the pool handle. Additionally, Yarroll further teaches in Fig. 7 and [0046], the structure of the response message comprising data fields including IP address and port number associated with the PE, and load-sharing policies associated with the pool the PE belongs to).
However, Yarroll does not explicitly disclose a system in accordance with the present invention, the system adapted to: “receive, a network element request message comprising a location policy”. Yarroll further fails to explicitly disclose a system wherein:
the attribute information and the location policy are used to select a network element, wherein the attribute information comprises at least one of a type of the network element, storage space of the network element, or bandwidth of the network element, and wherein the location policy indicates a location relationship of the network element; and
determine, according to the location information of network elements, a first network element that matches the location policy.
In the same field of endeavor, Mihaly teaches an apparatus in accordance with the present invention, the apparatus for selecting an edge node (i.e. a network element) in a fixed access communication network, the apparatus adapted to:
receive, a network element request message comprising a location policy (see [0033]: selecting the most appropriate AE or SE node for the host to use is selected from a pool of AE/SEs, wherein the selection is based on topology information 
Additionally, Mihaly teaches a system wherein:
the attribute information and the location policy are used to select a network element, wherein the attribute information comprises at least a type of the network element, and wherein the location policy indicates a location relationship of the network element (see [0050]: turning now to the parameters for selection, end points such as AEs and SEs can be selected based on different selection parameters such as the type of service (i.e. attribute information) available from the endpoints … Tunnel end point selection is based on topology information (i.e. location information). For example, an AE may provide the shortest path to a particular Service Provider; [0061]: end-points may be selected based on the type of service, AE availability and network topology (i.e. location information). Mihaly further discloses in [0072] examples of parameters that can be taken into account for selecting an appropriate AE/SE such as topology related parameters, and capability/functionality related parameters) and
determine, according to the location information of network elements, a first network element that matches the location policy (see Fig. 2 steps 202-203, [0024]: The selection node optionally further comprises means for selecting an edge node on the basis of any of a location on the network of each edge node … type of attachment to the network, and operator policy information; [0033]: the most appropriate AE 102 or SE 103 node for the host to use is selected from a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the embodiment taught by Mihaly into the teachings of Yarroll, namely incorporating location policies in the service request of Yarroll to select a first node element that matches a location policy and attribute information, such that the attribute information comprises a type of the network element and the location policy indicates a location relationship of the network element. Incorporating Mihaly into the method of Yarroll will present several advantages, namely providing enhanced network resilience, increased network efficiency, and a dynamic selection process which provides better utilization of core network resources by using knowledge of node capability and functionality-related information.
However, Yarroll in view of Mihaly does not explicitly teach a system comprising a virtual environment for implementing one or more virtual network functions (VNF) on a specific server and comprising one or more VNF network elements.
In the same field of endeavor, Roberts teaches a method in accordance with the invention, the method adapted to perform one or more virtual network functions (VNF) (see at least Fig. 2 and [0033]: Fig. 2 illustrates an embodiment of an architecture of a virtual-service-module modeled to represent a network element that performs one or more functions to process a packet in a network system), and wherein the method implemented on a system comprising one or more VNF network elements (see at least [0054]: FIG. 4 illustrates an embodiment of an individual network having a topology composed of virtual network elements and physical network elements). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Yarroll in view of Mihaly, with the teachings of Roberts so that the system would include a virtual environment for running virtual network functions in accordance with the instant application. Virtualizing network functions would eliminate 

Regarding claim 8, it recites the same limitation as those examined in claim 2 above. Therefore, claim 8 is rejected on the same grounds of rejection.

Regarding claim 13, Yarroll teaches a virtual network function resource pool apparatus, comprising:
a sending unit, configured to send a network element request message to a resource pool management apparatus, wherein the network element request message comprises attribute information (see at least Fig. 5A step 510 and [0045]: PU 102 sends (510) a pool handle request to a home ENRP server servicing the PU. Yarroll further teaches in Fig. 4 and [0038] a request message 400 for a PE which comprises various fields having a number of parameters/attributes (i.e. attribute information) for further specifying additional information to be included and associated with the registration message and the second data field identifying the pool to which the PE belongs (see [0038]: Yarroll further teaches that the data packet includes data field 402 identifying the pool to which the requested PE belongs), so that the resource pool management apparatus determines, according to the network element request message, a first network element that matches the attribute information (see at least Fig. 5A step 512 and [0046]: upon receiving the pool handle translation request 140 from the PU 102, the ENRP server retrieves pool parameters and PE parameters associated with the received pool handle from the memory devices 128), wherein the first network element comprises at least one network element (see at least Fig. 1 item 108 and [0026]: Pool 108 provides 
a receiving unit, configured to receive a network element response message sent by the resource pool management apparatus, wherein the network element response message comprises identification information of the first network element (see at least Fig. 5A step 514 and [0046]: in response to receiving the request, conveying, by the home ENRP server to the PU, a pool handle translation response that includes the PE parameters and pool parameters associated with the pool handle. Additionally, Yarroll further teaches in Fig. 7 and [0046], the structure of the response message comprising data fields including IP address and port number associated with the PE, and load-sharing policies associated with the pool the PE belongs to);
a processor (see Fig. 1 item 126); and
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:
determine the first network element according to the network element response message (see at least Fig. 5A step 512 and [0046]: upon receiving the pool handle translation request 140 from the PU 102, the ENRP server retrieves pool parameters and PE parameters associated with the received pool handle from the memory devices 128).
However, Yarroll does not explicitly disclose a system in accordance with the present invention, the system adapted to: “receive, a network element request message comprising a location policy”. Yarroll further fails to explicitly disclose a system wherein:
the attribute information and the location policy are used to select a network element, wherein the attribute information comprises at least one of a type of the 
determine, according to the location information of network elements, a first network element that matches the location policy.
In the same field of endeavor, Mihaly teaches an apparatus in accordance with the present invention, the apparatus for selecting an edge node (i.e. a network element) in a fixed access communication network, the apparatus adapted to:
receive, a network element request message comprising a location policy (see [0033]: selecting the most appropriate AE or SE node for the host to use is selected from a pool of AE/SEs, wherein the selection is based on topology information (AE/SE locations on geographical and logical topology). Mihaly further teaches in [0016] that topology information identifies a location of each edge node of a plurality of edge nodes. Additionally, Mihaly teaches in [0078] a selection logic for making a selection from a pool of nodes based on different criteria included in a request from a requestor).
Additionally, Mihaly teaches a system wherein:
the attribute information and the location policy are used to select a network element, wherein the attribute information comprises at least a type of the network element, and wherein the location policy indicates a location relationship of the network element (see [0050]: turning now to the parameters for selection, end points such as AEs and SEs can be selected based on different selection parameters such as the type of service (i.e. attribute information) available from the endpoints … Tunnel end point selection is based on topology information (i.e. location information). For example, an AE may provide the shortest path to a particular Service Provider; [0061]: end-points may be selected based on the type 
determine, according to the location information of network elements, a first network element that matches the location policy (see Fig. 2 steps 202-203, [0024]: The selection node optionally further comprises means for selecting an edge node on the basis of any of a location on the network of each edge node … type of attachment to the network, and operator policy information; [0033]: the most appropriate AE 102 or SE 103 node for the host to use is selected from a pool 104 of AE/SEs based on : topology information (AE/SE locations on geographical and logical topology)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the embodiment taught by Mihaly into the teachings of Yarroll, namely incorporating location policies in the service request of Yarroll to select a first node element that matches a location policy and attribute information, such that the attribute information comprises a type of the network element and the location policy indicates a location relationship of the network element. Incorporating Mihaly into the method of Yarroll will present several advantages, namely providing enhanced network resilience, increased network efficiency, and a dynamic selection process which provides better utilization of core network resources by using knowledge of node capability and functionality-related information.
However, Yarroll does not explicitly teach a system comprising a virtual environment for implementing one or more virtual network functions (VNF) on a specific server and comprising one or more VNF network elements.
In the same field of endeavor, Roberts teaches a method in accordance with the invention, the method adapted to perform one or more virtual network functions (VNF) (see at least Fig. 2 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Yarroll in view of Mihaly, in further view of Roberts so that the system would include a virtual environment for running virtual network functions in accordance with the instant application. Virtualizing network functions would eliminate the need for specific hardware when deploying new functions as virtual machines and increase network scalability and agility, while also enabling better use of network resources.

Claim 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yarroll et al. (US 20040151111) hereinafter Yarroll in view of Mihaly et al. (US 20100309784), hereinafter Mihaly, in further view of Roberts et al. (US 20030200295) hereinafter Roberts, in further view of Stewart and al. “Aggregate Server Access Protocol (ASAP) and Endpoint Handlespace Redundancy Protocol (ENRP) parameters” hereinafter Stewart.
Regarding claim 3, Yarroll in view of Mihaly, in further view of Roberts is applied as disclosed in claim 2 as examined above. The combination of Yarroll, Mihaly and Roberts teaches a system comprising determining a second VNF network element that matches the attribute information from the resource pool and determining the first VNF network element that matches the location policy from the second VNF network element. Furthermore, Roberts teaches a network system having a virtual-service-module, wherein the virtual-system-module comprises virtual network elements (i.e. virtual machines) and physical network elements (see [0054]). Additionally, Yarroll teaches a method wherein the method further comprises performing, before 
receiving, by the VNF resource pool management apparatus, a registration message sent by a VNF network element in the VNF resource pool, wherein the registration message comprises location information of the VNF network element (see at least Fig. 3 step 304, [0036-37]: PE 112 registers by conveying a session layer 208 registration message to the home ENRP server, wherein registration message 136 includes a pool handle that is a pool name that the registering PE wishes to register with, a PE identifier associated with the registering PE, and a load sharing policy and redundancy model/fail-over policy preferred by the PE);
wherein the registration message is an extended Aggregate Server Access Protocol (ASAP) registration packet (see at least [0034]: Session layer 208 implements RSERPOOL protocols, such as ASAP (Aggregate Server Access Protocol) and ENRP, wherein the PE 112 registers by conveying a session layer 208 registration message to the home ENRP ([0037]));
wherein the VNF network element request message is an extended ASAP handle resolution packet or a preset request packet (see [0045]: pool handle translation request 140 conveyed by PU 102 to ENRP server 124).
However, Yarroll in view of Mihaly, in further view of Roberts does not explicitly teach a method wherein:
the registration message comprises a virtual machine (VM) identifier type-length-value (TLV) field, a virtual machine hypervisor identifier TLV field, and a server identifier TLV field. 

the registration message comprises a virtual machine (VM) identifier type-length-value (TLV) field, a virtual machine hypervisor identifier TLV field, and a server identifier TLV field (see at least Page 16 section 3.14: Stewart discloses ENRP-ASAP common parameters, such as a the PE Identifier parameter defined in a TLV format in a data packet, wherein the data packet includes the parameter type, the parameter length and the PE Identifier (value) for uniquely identifying the PE in the pool). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teaching of the Yarroll-Mihaly-Roberts combination with the method of Stewart suggesting TLV parameters included in the registration message. The motivation would be to minimize overhead during early deployment and to allow flexibility of future protocol extensions to meet unforeseeable needs.  

Regarding claim 4
receiving, by the VNF resource pool management apparatus see fig. 1 item 122: ENRP server), a registration message sent by a network element (see Fig. 1 item 102), wherein the registration message comprises location information of the VNF network element (see at least Fig. 3 step 304, [0036-37]: PE 112 registers by conveying a session layer 208 registration message to the home ENRP server, wherein registration message 136 includes a pool handle that is a pool name that the registering PE wishes to register with, a PE identifier associated with the registering PE, and a load sharing policy and redundancy model/fail-over policy preferred by the PE);
wherein the registration message is an extended Aggregate Server Access Protocol (ASAP) registration packet (see at least [0034]: Session layer 208 implements RSERPOOL protocols, such as ASAP (Aggregate Server Access Protocol) and ENRP, wherein the PE 112 registers by conveying a session layer 208 registration message to the home ENRP ([0037]);
wherein the VNF network element request message is an extended ASAP handle resolution packet or a preset request packet (see [0045]: pool handle translation request 140 conveyed by PU 102 to ENRP server 124).
However, the combination of Yarrol, Mihalyl and Roberts does not explicitly disclose a method wherein:
the registration message comprises a virtual machine (VM) identifier type-length-value (TLV) field, a virtual machine hypervisor identifier TLV field, and a server identifier TLV field.
In the same field of endeavor, the document of Stewart details the parameters of Aggregate Server Access Protocol (ASAP) and Endpoint Handlespace Redundancy Protocol (ENRP) defined within the RSerPool architecture wherein:
the registration message comprises a virtual machine (VM) identifier type-length-value (TLV) field, a virtual machine hypervisor identifier TLV field, and a server identifier TLV field (see at least Page 16 section 3.14: Stewart discloses ENRP-ASAP common parameters, such as a the PE Identifier parameter defined in a TLV format in a data packet, wherein the data packet includes the parameter type, the parameter length and the PE Identifier (value) for uniquely identifying the PE in the pool). 

Regarding claim 9, it discloses the same limitation as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 10, it recites the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Claims 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yarroll et al. (US 20040151111) hereinafter Yarroll in view of Mihaly et al. (US 20100309784), hereinafter Mihaly, in further view of Roberts , in further view of Ghanwani et al. (US 20140192804) hereinafter Ghanwani.
Regarding claim 6, Yarroll in view of Mihaly, in further view of Roberts teaches the limitations of claim 1 as explained above. The combination of Yarroll-Mihaly-Roberts discloses a method comprising receiving a VNF network element request message including attribute information and a location policy of a VNF network element that is requested. However, the Yarroll-Mihaly-Roberts combination fails to explicitly teach a method wherein the location information of the VNF network element comprises an Internet Protocol (IP) address and a media access control (MAC) address of a server on which the VNF network element is located, an 
In the same field of endeavor, Ghanwani suggests a method in accordance with the present invention wherein the location information of the VNF network element comprises an Internet Protocol (IP) address and a media access control (MAC) address of a server on which the VNF network element is located, an identifier of a virtual machine hypervisor on which the VNF network element is located, and an identifier of a VM on which the VNF network element is located (see at least [0046-48] and [0050-51]: Ghanwani suggests a method for providing multicast routing in an overlay network wherein a packet may be sent to VMs executing on host machines wherein the packet includes the IP destination address in the packet header, a MAC address for the customer-specific multicast IP address. Ghanwani also suggests that in order to transmit the packet to VMs on hosts 112 and 122, the virtual switch 106 encapsulates the packet with a header that includes the tenant ID and the MAC header may also include a VLAN tag containing a VLAN ID which identifies the tenant of the sending VM and the tenant of the destination VM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Yarroll-Mihaly-Roberts to further include the method of Ghanwani suggesting appending routing information corresponding to a destination VM when a packet is sent from a virtual switch to one or more VMs executing on a plurality of hosts. The combination of Yarroll-Mihaly-Roberts and Ghanwani would facilitate management of large VLANs in a computer environment, thereby implementing a selection policy to determine which VMs to deploy a service request based on the information included in the header of the data packet.

Regarding claims 12 and 15, they recite the same limitation as those examined in claim 6 above. Therefore, claims 12 and 15 are rejected on the same grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454